—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals (1) from an order of the Family Court, Rockland County (Warren, J.), dated January 14, 1999, which awarded temporary custody of the subject children to the father and established a visitation schedule, (2) from an order of the same court, dated February 3, 1999, .which, inter alia, modified the visitation schedule set forth in the order dated January 14, 1999, and (3), as limited by her brief, from so much of an order of the same court, dated February 18, 1999, as, after a hearing, awarded custody of the subject children to the father.Ordered that the appeals from the orders dated January 14, 1999, and February 3, 1999, are dismissed, without costs or disbursements, on the ground that they are not appealable as a matter of right (see, Family Ct Act § 1112 [a]), and leave was not granted; and it is further,Ordered that the order dated February 18, 1999, is affirmed insofar as appealed from, without costs or disbursements.The record provides a sound and substantial basis for the Family Court’s determination that a transfer of custody to the father was in the best interests of the children (see, Eschbach v Eschbach, 56 NY2d 167). The court reached its determination after interviewing the children, twins, who were 14V2 years old at the time of the hearing, and evaluating all of the pertinent factors (see, Eschbach v Eschbach, supra, at 173; Matter of Koppenhoefer v Koppenhoefer, 159 AD2d 113). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.